United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2431
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Harlan Henry Truelson,                   *
                                         *      [PUBLISHED]
      Defendant - Appellant.             *
                                    ___________

                               Submitted: December 15, 1998

                                   Filed: March 12, 1999
                                    ___________

Before BEAM and LOKEN, Circuit Judges, and BOGUE,* District Judge.
                            ___________
PER CURIAM.

       Based upon the discovery of drugs and drug paraphernalia during a traffic stop,
police searched the rural residence of Harlan H. Truelson, his brother, and his sons.
The search uncovered 287 grams of marijuana in the barn, 68 grams of marijuana in
a refrigerator inside the house, five scales in the basement, several boxes of
ammunition, twenty seven unloaded firearms in a basement display case and an
upstairs hall closet, and a .22 caliber pistol in the machine shed. Truelson stipulated


      *
       The HONORABLE ANDREW W. BOGUE, United States District Judge for
the District of South Dakota, sitting by designation.
to possessing eighteen of the rifles and shotguns. Pursuant to a plea agreement, the
government dropped two drug trafficking counts, and Truelson pleaded guilty to
being a felon in possession of one or more firearms in violation of 18 U.S.C.
§ 922(g)(1). He now appeals his thirty-four-month sentence, arguing he is entitled
to a six-level reduction of his base offense level because he “possessed all
ammunition and firearms solely for lawful sporting purposes or collection.” U.S.S.G.
§ 2K2.1(b)(2). We affirm.

        The following evidence was introduced at the sentencing hearing. The twenty
seven firearms found in the house included a wide variety of old and new shotguns
and rifles, plus two handguns. There were several kinds of ammunition in many
boxes, two or three of which were partially empty. There were four to six gun
collector books but no purchase receipts for most of the firearms. Only one box of
ammunition appeared to be “old, antiquated, or collector-type ammunition.” Truelson
testified that he had never fired any of the guns and only purchased some of the
ammunition because it was on sale. Only on cross examination was Truelson directly
asked whether he possessed the firearms for collection. He responded:

      Q. Is it your testimony today, though, that . . . you . . . were purchasing
      or possessing firearms for collection purposes if I’m understanding you
      correctly?

      A. With my son, yeah, pretty much.

(Emphasis added.) Based upon this evidence, and taking into account the dismissed
drug trafficking charges, the district court1 found that Truelson had not proved the
firearms were possessed solely for lawful sporting purposes or collection.



      1
      The HONORABLE MARK W. BENNETT, United States District Judge for
the Northern District of Iowa.

                                         -2-
       On appeal, Truelson argues he possessed the firearms “solely for . . .
collection” and is therefore entitled to the § 2K2.1(b)(2) reduction. Truelson bears
the burden of proof on this issue. We review the district court’s finding regarding his
purpose in possessing the firearms for clear error. See United States v. Kissinger, 986
F.2d 1244, 1246 (8th Cir. 1993). The issue turns upon the relevant surrounding
circumstances, which include “the number and type of firearms, the amount and type
of ammunition, the location and circumstances of possession and actual use, [and] the
nature of the defendant’s criminal history.” U.S.S.G. § 2K2.1, cmt. (n.10). Truelson
argues there was insufficient evidence of a nexus between the firearms and his
alleged drug trafficking, relying on United States v. Mendoza-Alvarez, 79 F.3d 96,
98-99 (8th Cir. 1996). But that case turned on the question whether the firearms were
“otherwise unlawfully use[d]” for purposes of § 2K2.1(b)(2), not on whether they
were used “solely for . . . collection.” In this case, taking into account the variety of
new and used guns, the presence of partially used ammunition, Truelson’s equivocal
answer regarding collection, and the evidence of on-going drug activity, the district
court’s finding that Truelson failed to prove the firearms were possessed solely for
collection was not clearly erroneous.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-